Citation Nr: 0034057	
Decision Date: 12/29/00    Archive Date: 01/08/01	

DOCKET NO.  99-20 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
low back strain with sacroiliitis and ankylosing spondylitis.

2.  Entitlement to an evaluation in excess of 10 percent for 
limitation of motion of the dorsal spine due to ankylosing 
spondylitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to July 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Portland, Oregon.



FINDINGS OF FACT

1.  The veteran's service-connected low back strain with 
sacroiliitis and ankylosing spondylitis is currently 
productive of no more than a severe limitation of motion of 
the lumbar spine.

2.  The veteran's service-connected dorsal spine disability 
is currently productive of no more than a moderate limitation 
of motion of the dorsal segment of the veteran's spine.


CONCLUSIONS OF LAW

1.  An evaluation in excess of 40 percent for service-
connected low back strain with sacroiliitis and ankylosing 
spondylitis is not warranted.  38 U.S.C.A. § 1155 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 4.40, 4.59 and Part 4, Code 5292 
(2000).

2.  An evaluation in excess of 10 percent for limitation of 
motion of the dorsal spine due to ankylosing spondylitis is 
not warranted.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 4.40, 4.59, and Part 4, Code 5291 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

At the time of a VA general medical examination in October 
1975, the veteran gave a history of low back pain following 
the lifting of 50-gallon garbage cans filled with water in 
1974.  Reportedly, while doing this, the veteran fell 
backwards, and injured his low back.  On physical 
examination, there was discomfort in the region of the left 
sacroiliac joint extending down into the region of the left 
greater sciatic notch with forward flexion and right lateral 
bending, though with unremarkable limitation of motion of the 
lower back.  At the time of evaluation, there was no evidence 
of muscle spasm, weakness, or tenderness, though the region 
of the left sacroiliac joint and the area around it was 
tender to a less than moderate degree.  The pertinent 
diagnosis was history of low back strain, with recurrent 
episodes of residual low back strain, "minimal."

Based on the veteran's service medical records and the 
aforementioned VA general medical examination, the RO, in a 
rating decision of November 1975, granted service connection 
for low back strain with residual recurrent episodes.

Following a VA orthopedic examination in September 1985, the 
veteran received a diagnosis of sacroiliitis or ankylosing 
spondylitis, by X-ray.

In a rating decision of October 1985, the veteran's previous 
10 percent evaluation for service-connected low back strain 
with residual recurrent episodes was revised to a 10 percent 
evaluation for low back strain with sacroiliitis or 
ankylosing spondylitis.

In a rating decision of May 1996, the RO granted service 
connection and a 10 percent evaluation for limitation of 
motion of the dorsal spine due to ankylosing spondylitis.

VA outpatient treatment records covering the period from June 
1998 to January 1999 show treatment during that time for the 
veteran's service-connected back disabilities.

In March 1999, a VA orthopedic examination was accomplished.  
At the time of examination, the veteran complained of 
constant moderate to severe back pain, which was "tolerable" 
while taking Motrin at the rate of 800 milligrams 2 to 3 
times per day, and Tylenol 3 at the rate of 1 per day.  
According to the veteran, his symptoms were worse in the 
morning and with colder temperatures, as well as with any 
strenuous physical exercise.  The veteran complained of 
tingling over the posterior aspect of his left leg to the 
knee, as well as "popping" of his hip.  At the time of 
evaluation, the veteran was unaware of any weakness of his 
legs, and stated that he worked as a "material handler."

On physical examination, the veteran appeared to be in mild 
distress.  His gait was within normal limits, and, on 
standing, both his pelvis and shoulders were level.  There 
was evidence of moderate spasm in the distal thoracic and 
lumbar spines, as well as some tenderness in these areas on 
palpation.  Range of motion of the veteran's lower back 
showed forward flexion to 40 degrees, with extension to 
5 degrees, lateral bending to 5 degrees bilaterally, and 
rotation to 15 degrees bilaterally.  Deep tendon reflexes 
were 2/4 at the knees and ankles.  Tests of straight leg 
rasing were 15 degrees bilaterally with low back pain on the 
tested side.  Motor function was 5/5, and sensation was 5/5 
throughout, with the exception of 4/5 strength in the area of 
the L5 distribution over the left upper leg.  Radiographic 
studies revealed loss of stature of multiple thoracic 
vertebral bodies, accompanied by osteophyte formation 
consistent with ankylosing spondylitis.  The pertinent 
diagnosis was chronic low back pain due to ankylosing 
spondylitis and sacroiliitis.

VA outpatient treatment records covering the period from 
April to July 1999 show continued treatment during that time 
for the veteran's back disabilities.  During the course of a 
rheumatology clinic follow up in mid-May 1999, it was noted 
that the veteran had last been seen approximately four months 
ago, at which time he was experiencing chronic low back pain, 
for which he had been taking Ibuprofen at the rate of 800 
milligrams 3 to 4 times per day.  At that time, the veteran 
noted some mild paresthesia of the anterior portion of his 
right thigh.  According to the veteran, over the course of 
the past four months, his symptoms had remained unchanged.  
Currently, he was experiencing chronic low back pain, 
somewhat worse at night than in the morning, but improved 
throughout the day.  The veteran stated that he currently 
took 1600 milligrams of Ibuprofen every night with good 
relief.  He additionally commented that he would take 2 to 3 
Tylenol 3 per week as needed, but no more than that.  At the 
time of evaluation, the veteran denied both bowel and bladder 
changes.  He continued to endorse mild paresthesia of the 
anterior portion of his right thigh, but denied any other 
weakness or problems with his extremities.

On physical examination, the veteran appeared to be in no 
acute distress.  There was a slight loss of lordosis, as well 
as slightly decreased respiratory cage excursions.  At the 
time of evaluation, the veteran displayed somewhat decreased 
hip flexion and extension.  The clinical assessment was of 
ankylosing spondylitis, which appeared "to be stable."

During the course of VA outpatient treatment in July 1999, 
the veteran stated that, over the course of the past 1 to 2 
weeks, he had noticed increasing right low back and right hip 
pain.  According to the veteran, this was present 
"essentially 24 hours per day," and was causing problems with 
his sleep.  The veteran stated that he experienced some 
difficulty with ambulation secondary to his pain.  
Reportedly, he had been taking large doses of Ibuprofen (1600 
milligrams 3 to 4 times a day) with some minimal, but not 
complete, relief from his symptoms.

On physical examination, the veteran ambulated with some 
difficulty secondary to an obviously painful right hip and 
low back.  There was no evidence of tenderness over the 
spinous processes of the veteran's back, though there was 
some slight loss of lordosis.  At the time of evaluation, the 
veteran displayed significant tenderness over the right 
sacroiliac joint, but no tenderness over the left sacroiliac 
joint.  There was no point tenderness over the trochanter of 
the veteran's right hip, and no reproducible tenderness 
anywhere else in the hip itself.  Range of motion of the hips 
was nearly full, though there was some slight limitation of 
external/internal rotation of the right hip secondary to pain 
in the region of the right sacroiliac joint.  Motor strength 
in the lower extremities was 5/5 and symmetrical.  Deep 
tendon reflexes were 3+ in the patellar and Achilles 
bilaterally.  The clinical assessment was one of ankylosing 
spondylitis flare with prominent involvement of the right 
sacroiliac joint.  In the opinion of the examiner, the 
veteran's hip pain was the result of radiation from his right 
sacroiliac joint.  At the time of evaluation, there was "no 
clinical evidence" of actual involvement of the veteran's hip 
joint or the trochanteric bursa.

During the course of VA outpatient treatment in early May 
2000, the veteran stated that he had changed his employment, 
since his previous employment appeared to be exacerbating his 
ankylosing spondylitis.  The examiner was in agreement that 
this constituted a reasonable choice considering the type of 
work the veteran had been doing, and given his underlying 
inflammatory back problems, in particular, sacroiliitis.  The 
examiner further commented that a more sedentary type of 
employment would "hopefully" afford the veteran better 
working conditions, so as not to worsen his back situation.

Analysis

The veteran in this case seeks increased evaluations for his 
service-connected lumbar and dorsal spine disabilities.  In 
that regard, disability evaluations, in general, are intended 
to compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. Part 4 
(2000).  Moreover, it is the intent of the Schedule for 
Rating Disabilities (Part 4) to recognize painful motion with 
joint or periarticular pathology as productive of disability.  
38 C.F.R. § 4.59 (2000).  This is to say that, even absent a 
definable limitation of motion, where there is functional 
disability due to pain, supported by adequate pathology, 
compensation may be warranted.  38 C.F.R. § 4.40 (2000); see 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2000).  However, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

In the case at hand, the veteran is in receipt of a 40 
percent evaluation for service-connected low back strain with 
sacroiliitis and ankylosing spondylitis.  That evaluation 
contemplates the presence of severe limitation of motion of 
the lumbar spine.  See 38 C.F.R. Part 4, Code 5292.  In order 
to warrant an increased evaluation, there would, of 
necessity, need to be demonstrated the presence of 
unfavorable ankylosis of the lumbar segment of the veteran's 
spine (38 C.F.R. Part 4, Code 5289), or, in the alternative, 
demonstrable deformity of a vertebral body.  38 C.F.R. Part 
4, Code 5285 (2000).  While it is true that, based on the 
evidence of record, the veteran certainly experiences 
significant impairment as the result of his service-connected 
low back strain with sacroiliitis and ankylosing spondylitis, 
at present, it has not been demonstrated that the veteran 
suffers from either ankylosis of the lumbar spine, or 
deformity of a vertebral body.  Limitation of motion of the 
lumbar spine, while certainly severe, is not at present 
sufficient to warrant the assignment of an evaluation in 
excess of the 40 percent currently assigned.  Even were the 
veteran to be rated by analogy to intervertebral disc 
syndrome, there exists no evidence that he currently suffers 
the demonstrable muscle spasm, absent ankle jerk or other 
neurological findings sufficient to warrant the assignment of 
an increased evaluation.  38 C.F.R. Part 4, Code 5293 (2000).  
Indeed, as of the time of the veteran's most recent VA 
orthopedic examination in March 1999, deep tendon reflexes 
were 2/4 at the veteran's ankles, with motor function of 5/5 
throughout.  As recently as July 1999, motor strength in the 
veteran's lower extremities was 5/5 and symmetrical, while 
deep tendon reflexes were 3+ in the Achilles bilaterally.  
Based on such findings, the Board is of the opinion that the 
40 percent evaluation currently in effect for the veteran's 
service-connected low back strain with sacroiliitis and 
ankylosing spondylitis is appropriate, and that an increased 
rating is not warranted.

Turning to the issue of an increased evaluation for the 
veteran's service-connected dorsal spine disability, the 
Board notes that the veteran is currently in receipt of the 
maximum schedular evaluation available based on limitation of 
motion of the dorsal segment of the spine.  See 38 C.F.R. 
Part 4, Code 5291 (2000).  In order to warrant an increased 
evaluation, there would, of necessity, need to be 
demonstrated the presence of ankylosis (either favorable or 
unfavorable) of the dorsal (that is, thoracic) segment of the 
veteran's spine, or, in the alternative, demonstrable 
deformity of a dorsal vertebral body.  See 38 C.F.R. Part 4, 
Codes 5285, 5288 (2000).  However, based on the evidence of 
record, it is clear that the veteran suffers neither 
ankylosis of the dorsal segment of the spine, nor any 
demonstrable deformity of a dorsal vertebral body.  Under 
such circumstances, the 10 percent evaluation in effect for 
the veteran's limitation of motion of the dorsal spine is 
appropriate, and an increased rating is not warranted.


ORDER

An evaluation in excess of 40 percent for low back strain 
with sacroiliitis and ankylosing spondylitis is denied.

An evaluation in excess of 10 percent for limitation of 
motion of the dorsal spine due to ankylosing spondylitis is 
denied.



		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals





